
	

111 HR 318 IH: Cape Cod National Seashore Advisory Commission Reauthorization Act
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 318
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Delahunt (for
			 himself and Mr. Markey of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		A BILL
		To extend the authority for the Cape Cod National
		  Seashore Advisory Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Cape Cod National Seashore Advisory
			 Commission Reauthorization Act.
		2.Reauthorization
			 of advisory commissionSection
			 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended by striking
			 2008. and inserting 2019..
		
